ANSTEAD, Judge,
dissenting.
I do not believe the evidence submitted at trial was sufficient to support appellant’s convictions for insurance fraud and grand theft. The appellant submitted forms for disability insurance that were simply insufficient to support her claim for total disability. However, the important information, that pertaining to her medical condition and its effect on her ability to work, was supplied by two (2) different doctors. And, since this information was not sufficient to qualify her for the insurance, her claim was summarily rejected by the insurance company. Indeed, on one form the doctor expressly stated that appellant was only partially disabled and could do sedentary work. In my view, that should have been the end of it. She may have been way off base in believing that her chronic pancreatitis and bronchitis would qualify her, but I do not believe the state proved either of the criminal offenses charged. Cf. Stramaglia v. State, 603 So.2d 536 (Fla. 4th DCA), rev. denied, 613 So.2d 9 (Fla.1992).